DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-15 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 8,732,697 B2, hereinafter 697. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claim 1, 697 taught an application management system for managing distribution or access of at least a one or more applications (column 203, lines 23-24), the system comprising: a. one or more application management servers configured with at least one or more input modules (column 203, lines 25-27, where the 
	Accordingly, claims 2-15 are not patentable, at least, based on their dependency on rejected claim 1.






Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 9-10, and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Herz (Pre-Grant Publication No. US 2010/0120450 A1).

2.	With respect to claim 1, Herz taught an application management system for managing at least one of distribution or access, of at least a one or more applications (0005, lines 1-5), the system comprising: a one or more application management servers configured with at least one or more input modules (0093, lines 1-9, where the server can be seen in 0006, lines 1-5), wherein: at least one of said one or more input modules configured to at least receiving at least one or more of: at least a portion of said one or more applications; at least a portion of a first one or more application identification information; wherein at least a portion of said first one or more application identification information can be used to at least one of: identifying at least one of said one or more applications; determining at least a portion of said one or more applications (0006, lines 1-5, where the content can be one or more application in connection with 0005, lines 1-5); at least one of said one or more input modules configured to at least receiving a first context relevancy information (0005, lines 1-5, where the location is 

3.	 As for claim 2, it is rejected on the same basis as claim 1.  In addition, Herz taught wherein said one or more applications comprises one or more SVC (0073, lines 1-16).

4.	As for claim 3, it is rejected on the same basis as claim 2.  In addition, Herz taught said application management system further comprising one or more application 

5.	As for claim 4, it is rejected on the same basis as claim 3.  In addition, Herz taught said application management system further comprising one or more application management servers configured to at least enable delivery of at least a portion of one or more of: a. a third plurality of information, wherein at least a portion of said third plurality of information is consumed by at least one of said one or more applications; b. a custom name; c. a custom icon; and d. other information (0073, lines 1-16, wherein this, at least, teaches the third plurality of information.  Furthermore, other information can broadly be taught by the system delivering any other information).

6.	As for claim 5, it is rejected on the same basis as claim 3.  In addition, Herz taught wherein enabling said delivery further enables execution of at least one instruction associated with at least one of said one or more applications, on a service consumption device (0067, lines 1-12, where “at least one instruction” is implicitly taught by the application being made available based on a decision by the server that a particular geographic location is present).

7.	As for claim 6, it is rejected on the same basis as claim 2.  In addition, Herz taught wherein at least one of said one or more input modules, are further configured to at least accept information from at least one of an app developer, a business 

8.	As for claim 9, it is rejected on the same basis as claim 2.  In addition, Herz taught wherein at least one of said one or more input modules are further configured to at least accept information due to a user interaction event (0008, lines 1-8).

9.	As for claim 10, it is rejected on the same basis as claim 2.  In addition, Herz taught wherein said one or more applications further comprises at least a portion of one or more of: a web service; a web application (0009, lines 9-13).

10.	As for claim 12, it is rejected on the same basis as claim 2.  In addition, Herz taught wherein said first contextual tag comprises at least a portion of one or more of a phone number, a location, a media content, a web link, a URL, a static tag, a dynamic tag, a manual tag, an extracted tag, a derived info tag, a web based tag, a transaction driven tag, a social aspect tag, a date and time tag, a time duration tag, and a dial-an-app tag (0073, lines 1-11, where this, at least, teaches the location limitation).

11.	As for claim 13, it is rejected on the same basis as claim 2.  In addition, Herz taught wherein said first context relevancy information comprises at least one of a SECRI, and a SOCRI (0073, wherein this limitation teaches context relevancy information, where SECRI is defined, according to the applicant’s specification, as “context relevancy info (SECRI), and Licensing Information (LI). SVCID can refer to a 

12.	As for claim 14, Herz taught wherein said administrative entity comprises a one or more computer-readable programs, at least one of said one or more computer-readable programs comprising sets of instructions executable by a processor associated with a second application management server (0093, lines 1-12, where the functionality can comprises multiple servers).

13.	As for claim 14, Herz taught wherein the application management system comprises said second application management server (0093, lines 1-12, where the functionality can comprises multiple servers).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz, in view of Block et al. (Patent No. US 9,004,353 B1), hereinafter Block.

14.	As for claim 7, it is rejected on the same basis as claim 2.  Herz did not explicitly state wherein execution of at least one instruction associated with at least one of said one or more applications enables at least a portion of one or more financial transactions.  On the other hand, Block did teach wherein execution of at least one instruction associated with at least one of said one or more applications enables at least a portion of one or more financial transactions (column 23, lines 60-65 and column 29, lines 34-39). Both the systems of Herz and Banka are directed towards content/services distribution to mobile devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Herz, to utilize subscriber and licensing terms, and transmitting financial information, as taught by Banka, in order to maximum the system's profit by utilizing a plethora of different financial models that were commonly available at the time of the invention.

15.	As for claim 8, it is rejected on the same basis as claim 2.  However, Herz did not explicitly state wherein at least one of said one or more input modules are further configured to at least enable a first one or more financial transactions.  On the other hand, Banka did teach wherein at least one of said one or more input modules are further configured to at least enable a first one or more financial transactions (column 23, lines 60-65 and column 29, lines 34-39). Both the systems of Herz and Banka are 

16.	As for claim 11, it is rejected on the same basis as claim 8.  In addition, Banka taught wherein said first one or more financial transactions comprises a second one or more financial transactions and a third one or more financial transactions, said second one or more financial transactions are scheduled to execute at a time after a time at which said third one or more financial transactions are executed (column 32, line 66 to column 33, line 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Showers et al. (Pre-Grant Publication No. US 2014/0365304 A1).
	(b)  Anupam (Pre-Grant Publication No. US 2010/0208874 A1).
	(c)  Tsuda et al. (Pre-Grant Publication No. US 2005/0075101 A1).
	(d)  Rao et al. (Patent No. US 7,890,581 B2).
	(e)  Gibbons et al. (Patent No. US 7,275,243 B2).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.